  Case 1:21-mj-00713-MJD Document 5 Filed 08/02/21 Page 1 of 1 PageID #: 10




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Plaintiff,                    )
                                                    )
               v.                                   )       1:21-mj-00713-MJD
                                                    )
HULBERT MONDAY,                                     )
                                                    )
                       Defendant.                   )

                       NOTICE OF SUBSTITUTION OF COUNSEL

       Comes now, John E. Childress, Acting United States Attorney for the Southern District of

Indiana, by Jayson W. McGrath, Assistant United States Attorney for the Southern District of

Indiana, and moves this Court to substitute Jayson W. McGrath, Assistant United States

Attorney, as counsel in this case on behalf of the United States of America for the appearance of

Abhishek S. Kambli, whose appearance should be withdrawn.

                                             Respectfully submitted,

                                             JOHN E. CHILDRESS
                                             Acting United States Attorney

                                       By:    s/ Jayson W. McGrath
                                             Jayson W. McGrath
                                             Assistant United States Attorney
